Title: From George Washington to Benjamin Lincoln, 17 March 1799
From: Washington, George
To: Lincoln, Benjamin



My dear Sir,
Mount Vernon Mar: 17th 1799

I have been induced (in convenient as it is to my Finances) to build two houses in the Federal City—near the Capital—to accomodate a person who means to lay himself out for the accomodation of the members of Congress; when that body shall have removed to the permanent Seat of the Government.
For those buildings I shall want Glass, in quantity, quality & size, as per enclosed list; and being informed that it may be had of the best kind, and cheap from the Manufactury of this Article, in or near Boston, I take the liberty of soliciting your aid to procure it (not knowing who has the Direction of the work).
I should be glad to have it sent to me soon, as the buildings will, I expect, be run up this Spring. Let the parcels of glass be accompanied with the account of cost, and the amount shall be immediately paid. If to do this to some person in Alexandria would answer, it would be convenient for me; but if this will not suit the purposes of the Manufactory, I will devise some mode of making a remittance to Boston—otherwise than hazarding Bank Notes in a letter, that distance. With great and sincere esteem and respect, I am, My dear Sir Your Most Obedt & Affece Servt

Go: Washington

